Title: From George Washington to Virginia House of Delegates, 15 November 1784
From: Washington, George
To: Virginia House of Delegates



Gentlemen
[Richmond, Va., 15 November 1784]

My sensibility is deeply affected by this distinguished mark of the affectionate regard of your honble House. I lament upon this occasion that my powers of utterance will not do justice to

my feelings; and shall rely upon your indulgent report to supply the defect; at the sametime I pray you to present for me the strongest assurances of unalterable affection & gratitude for this last pleasing & flattering attention of my Country.
